Name: Commission Regulation (EEC) No 263/85 of 31 January 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28/30 Official Journal of the European Communities 1 . 2. 85 COMMISSION REGULATION (EEC) No 263/85 of 31 January 1985 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy and in the case of advance fixing for April to September 1985, will , however, as for dried fodder, be confirmed or replaced as from 1 February 1985 to take into account the guide price which is fixed for these products for the 1985/86 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 111 7/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as last amended by Regulation (EEC) No 3704/84 (4) ; Whereas, in the absence of the guide price for the 1985/86 marketing year for dried fodder and in the case of advance fixing for April to September 1985, the amount of subsidy on this product has been obtainable only on the basis of the guide price for April to September 1984 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1985/86 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 Article 2 This Regulation shall enter into force on 1 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983, p. 29 . 0 OJ No L 205, 1 . 8 . 1984, p. 27 . (4) OJ No L 341 , 29 . 12. 1984, p. 43 . 1 . 2 . 85 Official Journal of the European Communities No L 28/31 ANNEX to the Commission Regulation of 31 January 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 February 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 42,812 21,406 Additional aid in case of advance fixing for the month of : (ECU/ tonne) March 1985 43,093 21,547 April 1985 (') 43,104 21,552 May 1985 (') 46,650 23,325 June 1985 0 46,650 23,325 July 1985 0 45,047 22,524 August 1985 0 0 45,047 22,524 September 1985 (') (2) 41,816 20,908 October 1985 (3) 0 0 0 Subject to the fixing for the 1985/ 86 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 . (2) Subject to the fixing of the threshold price for barley for the 1985/86 marketing year. 0 In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .